Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mario Ramirez, Appellant                              Appeal from the 276th District Court of
                                                      Titus County, Texas (Tr. Ct. No.
No. 06-21-00107-CR         v.                         CR20559).      Memorandum Opinion
                                                      delivered by Justice van Cleef, Chief
The State of Texas, Appellee                          Justice Morriss and Justice Stevens
                                                      participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mario Ramirez, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 7, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk